Citation Nr: 0510050	
Decision Date: 04/06/05    Archive Date: 04/20/05

DOCKET NO.  97-21 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUE

Entitlement to an initial compensable evaluation for the 
service-connected status post cyst excision, right 
gynecomastia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active duty service from January 1976 to July 
1977.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
RO, which granted service connection for status post cyst 
excision, right gynecomastia and assigned a noncompensable 
rating, effective June 26, 1996.  

In connection with this appeal, it is noted that the veteran 
requested and was scheduled for a personal hearing before a 
Member of the Board at the RO in September 1998.  

Although notified, he failed to appear without explanation or 
request for another hearing.  Pursuant to 38 C.F.R. § 
20.704(d) (2004), when an appellant fails to report for a 
scheduled hearing and has not requested a postponement, the 
case will be processed as though the request for a hearing 
was withdrawn.  

In June and December 1998 and in September 2003, the Board 
remanded this matter to the RO for further development of the 
record.  


FINDINGS OF FACT

1.  The veteran failed to report, without apparent good 
cause, for VA medical examinations scheduled in connection 
with his claim for increase.  

2.  The service-connected status post cyst excision with 
right gynecomastia residuals currently are not shown to be 
symptomatic; neither full breast removal nor wide local 
excision with significant alteration in size or form is 
demonstrated.  


CONCLUSION OF LAW

The critieria for the assignment of an initial compensable 
rating for the service-connected status post cyst excision, 
right gynecomastia are not met.  38 C.F.R. § 3.655 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
this issue.  

Thus, the Board believes that all relevant evidence that is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
including presenting testimony at a personal hearing before a 
Veterans Law Judge.  He failed to appear for his scheduled 
hearing.  

Further, by the May 1997 Statement of the Case, the October 
2000 Supplemental Statement of the Case, July 2001 letter, a 
September 2002 letter, a May 2003 letter, October 2003 
letter, an April 2004 letter, a September 2004 letter, and 
the January 2005 Supplemental Statement of the Case, he and 
his representative have been notified of the evidence needed 
to establish the benefit sought, and he has been advised via 
the foregoing letters regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran,  


Factual Background 

In March 1976, the veteran underwent a cyst excision for 
right gynecomastia.  Thereafter, the record reflects that the 
wound was well healed.  

In January and November 1996, the veteran underwent several 
VA medical examination scheduled in connection with this and 
other pending claims.  No complaints or findings regarding 
his status post excision, right gynecomasty are noted in the 
examination reports.  

By March 1997 rating decision, the RO granted service 
connection for status post excision, right gynecomasty to 
which it assigned a noncompensable evaluation.  

The veteran failed to report for VA medical examinations 
scheduled in connection with his claim: two in April 1999, 
one in September 1999, one in October 2000, and one in 
November 2004.  The Board observes that the veteran was 
likely incarcerated in April 1999.  He was scheduled for 
release in June 1999.  

The Board notes that several pieces of mail sent to the 
veteran have been returned.  He filed approximately four 
change of address notices, the last of which was in May 2001.  
As indicated, the veteran was also incarcerated for a time.  
There has been no communication from the veteran since May 
2001.  


Discussion

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit, which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc. 38 C.F.R. 
§ 3.655.  

The veteran did not supply a reason for his failure to report 
for two April 1999, September 1999, October 2000, and 
November 2004 VA medical examinations scheduled in 
conjunction with his claim for an increased rating for 
service-connected status post excision, right gynecomasty.  

The Board notes that the veteran was in prison and might well 
have missed the two April 1999 VA medical examinations as a 
result.  He was scheduled for release in June 1999 but did 
not supply any reason for failing to report for the September 
1999, October 2000, and November 2004 VA medical examinations 
scheduled in connection with his claim.  

As good cause for his failure to appear has not been supplied 
in a claim for increase, the Board must decide the case based 
on the evidence that is of record.  However, an initial 
evaluation in excess of no percent for status post excision, 
right gynecomasty is assignable based on the applicable 
rating criteria.  38 C.F.R. § 3.655.  

It has been held that notice of a required VA examination 
mailed to the veteran's address on file was sufficient to 
trigger his duty to appear for such examination.  See Wamhoff 
v. Brown, 8 Vet. App. 517 (1996).  In that regard, the Board 
observes that it is the burden of the veteran to keep the VA 
apprised of his whereabouts.  If he does not, there is no 
burden on the part of the VA to turn up heaven and earth to 
find him.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

The veteran's service-connected status post cyst excision, 
right gynecomastia has been rated as no percent disabling by 
the RO under the provisions of Diagnostic Code 7626.  
38 C.F.R. § 4.116 (2004).  

However, the veteran is not shown to have undergone more than 
a wide local excision or significant alteration in size or 
form of the breast.  The veteran is not shown to have 
residuals productive of pain or tenderness or other claimed 
symptoms to support the assignment of a compensable rating.  
Thus, a compensable evaluation for his service-connected 
status post cyst excision, right gynecomastia is not 
warranted.  Id.  

The Board also notes that the veteran's service-connected 
disability cannot be said to have fluctuated in severity 
during the course of this appeal given the veteran's failure 
to appear for scheduled examinations.  A staged rating, 
therefore, is not warranted.  Fenderson, supra.  

Consideration has also been given to the potential 
application of various provisions of 38 C.F.R. Parts 3 and 4 
(2004) whether or not raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the 
Board finds no basis on which to assign a higher disability 
evaluation in that the veteran manifests no separate and 
distinct symptoms of status post cyst excision, right 
gynecomastia not contemplated in the currently assigned no 
percent rating.  


ORDER

An initial increased, compensable rating for the service-
connected status post cyst excision, right gynecomastia is 
denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


